 



Exhibit 10.49
[SOLEXA LETTERHEAD]
May 19, 2006
VIA HAND DELIVERY
Omead Ostadan
Solexa, Inc.
25861 Industrial Boulevard
Hayward, CA 94545
Re: New Alternative One-Time Bonus Arrangement
Dear Omead:
This letter contains the terms and conditions of the new alternative one-time
bonus arrangement that Solexa, Inc. (“Solexa” or the “Company”) is offering you,
subject to the terms and conditions set forth in this letter. This new bonus
arrangement will be a supplemental bonus arrangement and it does not replace or
cancel any other current bonus program of the Company.
A. New Bonus Overview:
The two below potential bonuses are alternative one-time bonuses. Accordingly,
if the terms and conditions are met for one of these bonuses at any time, you
will not earn or be eligible to receive any additional such bonus, and you will
not earn or be eligible to receive the other one-time bonus (even if the
applicable terms and conditions subsequently are met). In addition, because the
alternative one-time bonuses are intended to incentivize you with respect to
your employment services and your continued employment with the Company, in
order to earn and be eligible to receive either of the below alternative
one-time bonuses, you must remain an employee in good standing of the Company
(or a successor entity) as of the date that such bonus is earned.
Additional specific terms and conditions of each alternative one-time bonus are
set forth below.
1. One-Time Market Capitalization Bonus:
In the event that the closing price of the Company’s common stock equals or
exceeds twenty-seven dollars and sixty cents ($27.60) per share (as presently
constituted) for each of twenty-five (25) consecutive public trading days (the
“Trading Period”), you will be entitled to receive a one-time bonus of
seventy-seven thousand, one hundred fifty-one (77,151) shares of the Company’s
common stock (as adjusted for stock splits, stock dividends or the like)
pursuant to the Company’s 2005 Equity Incentive Plan (the “Plan”) (the “Market
Capitalization Bonus”). If it is reasonably determined by the Company that it
would be inadvisable or impractical for you to sell or otherwise dispose of a
portion of the common stock constituting the Market Capitalization Bonus for the
purposes of paying applicable taxes, the Company may at its election provide you
with cash compensation in lieu of a portion of the common stock sufficient to
pay, valued based on the average of the per share closing prices during the
Trading Period, the taxes applicable to the Market Capitalization Bonus, with
the remaining portion of the Market Capitalization Bonus to be provided as
Company common stock pursuant to the Plan.
If earned, the Market Capitalization Bonus will be provided to you within
forty-five (45) days after the Trading Period. Notwithstanding the preceding
sentence, at your written election, delivery of all or a portion of the Market
Capitalization Bonus will be delayed until January 15 of the tax year following
the

 



--------------------------------------------------------------------------------



 



Omead Ostadan
May 19, 2006
Page 2 of 3
year in which the bonus is earned, without any interest or additional
consideration being owed to you. The Company shall make all determinations and
calculations regarding whether and when the Market Period Capitalization Bonus
has been earned and the amount of the Market Capitalization Bonus.
2. One-Time Change in Control Bonus:
In the event of a Change in Control (as defined below), you shall be eligible to
receive a bonus equivalent to one quarter of one percent (.25%) of the amount by
which the consideration received by the Company’s stockholders as a direct
result of the Change in Control exceeds the sum of One Hundred Fifty Million
Dollars ($150,000,000) plus the aggregate gross proceeds received by the Company
through sales of equity securities occurring after the date of this letter (the
“Change in Control Bonus”).
The Change in Control Bonus will be provided to you in the same form as the
consideration received by the Company’s stockholders as a direct result of the
Change in Control. For example, if cash is the consideration provided to the
Company’s stockholders as a direct result of the Change in Control, you will be
provided a cash Change in Control Bonus; and if the consideration provided to
the Company’s stockholders as a direct result of the Change in Control consists
of securities or other non-cash consideration, your Change in Control Bonus (if
earned) will be paid in such form and determined based on the value thereof
established in the Change in Control, provided that, notwithstanding the
preceding, the Company may in its sole discretion elect to substitute cash for
all or any portion of the securities or other non-cash consideration that would
otherwise be payable based on the value thereof established in the Change in
Control. The Company shall make all determinations and calculations regarding
whether the Change in Control Bonus has been earned and the amount of the Change
in Control Bonus.
For purposes of the Change in Control Bonus, a “Change of Control” means the
happening of any of the following events: (a) a dissolution or liquidation of
Solexa; (b) a sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of
Solexa; (c) a consolidation or merger of Solexa in which Solexa is not the
continuing or surviving corporation or pursuant to which the stock of Solexa
would be converted into cash, securities or other property, other than a merger
or consolidation of Solexa in which the holders of such entity’s stock
immediately prior to the merger or consolidation hold more than fifty percent
(50%) of the stock or other forms of equity of the surviving corporation
immediately after the merger in substantially the same proportions of ownership
of shares of Solexa immediately prior to the merger or consolidation; or (d) a
sale or exchange by the shareholders of Solexa, in a single transaction or
series of related transactions, of more than fifty percent (50%) of the voting
stock of such entity, after which the shareholders of such entity immediately
before such transaction do not retain immediately after such transaction, in
substantially the same proportions of their ownership of shares of Solexa
immediately before the transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the combined voting power of such entity.
B. Miscellaneous:
Nothing in this letter is intended to alter the at-will nature of your
employment with the Company. In addition, this letter does not alter any
existing agreement between you and the Company (including but not limited to
your offer letter agreement dated April 22, 2005), except to the extent such
other existing agreement contains any terms inconsistent with this letter, which
inconsistent terms are hereby superseded. This letter constitutes the complete,
final and exclusive embodiment of the entire agreement between the Company and
you with regard to this subject matter. It is entered into without reliance on
any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations. This letter agreement may not be modified or amended except in
a writing signed by you and a duly authorized officer of the Company.

 



--------------------------------------------------------------------------------



 



Omead Ostadan
May 19, 2006
Page 3 of 3
This letter agreement will bind the heirs, personal representatives, successors
and assigns of both you and the Company, and inure to the benefit of both you
and the Company, their heirs, successors and assigns. If any provision of this
letter agreement is determined to be invalid or unenforceable, in whole or in
part, this determination shall not affect any other provision of this letter
agreement and the provision in question shall be modified so as to be rendered
enforceable in a manner consistent with the intent of the parties insofar as
possible under applicable law. This letter agreement shall be construed and
enforced in accordance with the laws of the State of California without regard
to conflicts of law principles. Any ambiguity in this letter agreement shall not
be construed against either party as the drafter. Any waiver of a breach of this
letter agreement, or rights hereunder, shall be in writing and shall not be
deemed to be a waiver of any successive breach or rights hereunder. This letter
agreement may be executed in counterparts which shall be deemed to be part of
one original, and facsimile signatures shall be equivalent to original
signatures.
To indicate your understanding and acceptance of this new bonus arrangement,
please sign and date this letter below, and return this letter to me within five
(5) business days. You may retain the enclosed additional copy of this letter
for your files.
We are very pleased to offer this new arrangement, and look forward to a
continued productive employment relationship.
Sincerely,
Solexa, Inc.
/s/ John West
 
John West
Chief Executive Officer
UNDERSTOOD AND AGREED:
/s/ Omead Ostadan
 
Omead Ostadan
May 23, 2006
 
Date

 